SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53524 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. (Exact name of Registrant as Specified in Its Charter) Florida 74-3184267 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 800 North Magnolia Ave., Suite 105, Orlando, FL (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code: (407) 843-3344 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No Indicate by checkmark if the registrant is not required to file reports to Section 13 or 15(d)Of the Act.o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.o Yesx No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No The aggregate market value of the voting and non-voting common equity held by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter was $70,196,089. Number of shares of Common Stock outstanding as of March 28, 2011: 87,294,801. Documents incorporated by reference:None TABLE OF CONTENTS PART I 1 Item 1. Business. 1 Item 1A. Risk Factors. 11 Item 1B. Unresolved Staff Comments. 18 Item 2. Properties. 18 Item 3. Legal Proceedings. 20 Item 4. Reserved. 20 PART II 21 Item 5. Market for Registrant's Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities. 21 Item 6. Selected Financial Data. 22 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 31 Item 8. Financial Statements and Supplementary Data. 32 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 62 Item 9A. Controls and Procedures. 62 Item 9B. Other Information. 63 PART III 64 Item 10. Directors, Executive Officers, and Corporate Governance. 64 Item 11. Executive Compensation. 70 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 71 Item 13. Certain Relationships and Related Transactions, and Director Independence. 72 Item 14.Principal Accountant Fees and Services 75 Item 15. Exhibits and Financial Statement Schedules. 76 SIGNATURES 78 PART I NOTE REGARDING FORWARD LOOKING STATEMENTS CAUTIONARY STATEMENT FOR PURPOSES OF THE "SAFE HARBOR" PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 This Annual Report contains historical information as well as forward-looking statements. Statements looking forward in time are included in this Annual Report pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements involve known and unknown risks and uncertainties that may cause our actual results in future periods to be materially different from any future performance suggested herein. We wish to caution readers that in addition to the important factors described elsewhere in this Form 10-K, the following forward-looking statements, among others, sometimes have affected, and in the future could affect, our actual results and could cause our actual consolidated results during 2010, and beyond, to differ materially from those expressed in any forward-looking statements made by or on our behalf. Item 1. Business. Background Diversified Global Holdings Group, Inc. (the “Company”, “we”, “us” or “DGHG”) operates primarily in four industries in three geographical areas - the United States, Russia and Europe.We are engaged in custom construction activities in Germany and the United States and in the retail sale of high-end contemporary works of art and jewelry in the United States. Our U.S. operations also provide business consulting services to companies including temporary skilled-labor employment services to businesses worldwide.We are engaged in wholesale distribution of electronic components and in facility, infrastructure and general contracting construction activities in Russia. One of our Russian construction subsidiaries, Kazanneftekhiminvest Ltd., owns 8.56 sq. miles of land in Kazan, Russia, which is planned to be used for future development projects for commercial and residential use. Sales are predominantly in the United States, Russia and Germany. We have also evaluated the development and worldwide marketing of General Purpose Reloadable (GPR) debit cards to corporate and government users and consumers. Effective October 7, 2010, we reorganized the structure of the Company, without stockholder approval as permitted under the Florida corporation law, by forming a new holding company subsidiary, Diversified Global Holdings Group, Inc., merging the Company into that holding company subsidiary, transferring the construction operating assets of Royal Style Design, Inc. (the parent company of our group prior to the holding company merger) into a separate new operating subsidiary (Royal Style Design Developments, Inc.) and, as a result of the merger, changing our company name to Diversified Global Holdings Group, Inc. The change of our corporate name was approved by FINRA and become effective for trading purposes on November 9, 2010. As a result of the holding company restructure, all of our operations are conducted by our operating subsidiaries. The original businesses of DGHG and the operations of each of our recently-acquired subsidiaries are described separately below. 1 Our Group of Companies Construction Segment Our construction companies serve a diverse range of residential and commercial clients and builders. All companies have corporate websites.We rely primarily on referrals from satisfied customers and advertising for new projects. Kazanneftekhiminvest We acquired OOO PSO Kazanneftekhiminvest Ltd. (“KNHI”) on August 5, 2010.KNHI was formed under the laws of the Russian Federation. KNHI is a construction and design company located in Kazan, Russia, established in October 2008, by Mr. Likhachev as a successor to his prior businesses that he had commenced in 1999. Mr. Likhachev is also a member of our board of directors.The specialties of the KNHI allow it to offer customers the most efficient solutions to large-scale construction without lowering the quality that the client expects. KNHI’s ability to transport its own construction heavy equipment inventory including cranes, excavators, and bulldozers allows the company to participate in government tenders. KNHI’s constant improvement in its inventory transportation equipment enhances its ability to bid for projects of all sizes. KNHI offers general construction services, as well as project management services, including site surveying, preparation and improvement, and the design and construction of hotels, sports stadiums, parking structures and government subsidized projects such as airports and mega-farms. Major customers include the state government of the Republic of Tatarstan, and projects include various governmental, industrial and agricultural facilities in Tatarstan. A new area of specialty is the design of systems and the supply of gas to apartment buildings. KNHI owns 8.56 sq. miles of land in Kazan, Russia. The land is planned to be used for future development projects for commercial and residential use. KNHI intends to procure financing for the following developments to be performed and owned by KNHI: 1. Commercial construction of an environmentally friendly government certified animal food production factory, utilizing 300 acres with costs expected to be approximately $60 million and targeted revenues of $50 million per year, estimated to enable repayment of all construction financing within five years. 2. Commercial construction of an environmentally friendly government certified chicken farm, utilizing 20 acres with costs expected to be approximately $10 million, and targeted revenues of $8 million per year, estimated to enable repayment of all construction financing within five years. 3. Residential construction: 100 acres are planned be used to build a living community with approximately 200 homes.Costs are expected to be $30 million, which will be partly financed by preconstruction sales of 100 homes at approximately $300,000 and the remaining homes sales targeted to generate $50 million in post construction revenues. 2 4. The remaining unused land is expected by KNHI to increase in value partly due to the construction of these planned projects and also due to large scale infrastructure development and both commercial and residential construction projects currently being completed in the surrounding area. KNHI’s office is located in Kazan, Russia. The company has 82 full time employees, and works regularly with 33 subcontractor companies. Technostroy Technostroy Ltd. (“Technostroy”) was formed under the laws of the Republic of Tatarstan and is located in Kazan, Russia. Technostroy offers a broad range of construction and logistic services, from site surveying, preparation and improvement, to construction and finishing of buildings, including internal engineering systems and equipment. Technostroy also offers project management services, acting as a project manager or general contractor. The company is licensed for the construction of I and II levels of responsibility in accordance with construction standards of the Russian Federation. At this time, the company employs 23 people. Technostroy experiences substantial competition from other construction and logistic companies within the Republic of Tatarstan, but believe they are distinguished by high quality work and strict adherence to deadlines. Niaz Tavabilov, 40, has acted as the director of Technostroy since 2008. From 2000 to 2008, he worked as a chief engineer for Kontur LLC located in Kazan, Russia. From 1995 to 1998, he worked as a specialist for the department of communications in the AkBars Bank in Kazan, Russia. In 1995, he graduated from the Department of Applied Mathematics at the Kazan Aviation Institute. Niaz served in the Armed Forces of USSR from 1988 until 1989. Azat Tavabilov, 32, has acted as the assistant director of Technostroy since 2007. From 2004 to 2007, he worked as the assistant director of Volgastroy-Kazan LLC located in Kazan, Russia. Mr. Tavabilov has two degrees; he received his first in 2000, from the Department of Legal Studies at Kazan State University, and in 2001, Azat graduated from the Department of Industrial and Civil Construction at the Kazan Institute of Engineering and Construction. Kuechen-Schilling Kuechen-Schilling GmbH. (“Schilling”) a custom design and installation company that specializes in larger commercial kitchen installations and commercial construction projects.The company primarily constructs kitchen and bathrooms but can do custom interiors as well.Schillingdesigns, builds and installs commercial bathrooms and kitchens including all furniture. Similarly to Bauelemente Kuhn (“Kuhn”), Schilling offers a wide range of high quality, traditional and contemporary kitchen components which are custom-made to order. Schilling’s design services and wide range of appliances are certain to satisfy every clients needs. The company also sells the appliances that are installed in their designs. Schilling provides construction services and construction materials. Once a client has placed an order, the order is sent to the supplier. When the order is ready, the supplier ships the order to Schillings warehouse. Any additional assembly is completed at our warehouse. Upon completion of the assembly, Schilling contacts their client to discuss a shipment date to the project site and sets the date of installation.On the delivery date our techs complete the installation on site. The majority of our work, approximately 95% is delivered to our client’s worksite, while approximately 5% of our client’s orders are picked from our warehouse. 3 Schilling meets its customer’s needs by going to the construction or project site. Schilling works with many well known German designers and architects who recommend Schilling to their clients. One of Schillings advantages is that its ability to offer a wide array of kitchen designs from a variety of manufacturers. This competitive advantage enables Schilling to attract clients from all income levels, while other competing companies primarily focus on mid-level income customers. Due to our client’s direct referrals and recommendations we have continued to gain market share outside of our primary region of operation.These word of mouth referrals have helped to market our company to new territories. There are three kitchen installation companies in our region and all three are smaller than our company. There is only one furniture store locally that is larger than us, but their kitchen department does not offer as large of an assortment of products or custom services as we do. Schilling obtains all materials from a number of different local sources.Schilling presently purchases its electrical components from Seimens, Miele, Neff, Bosch, Gaggenau and Electrolux. Schilling purchases its kitchen furniture from Häcker, Nobilia, Ballerina, Leicht, Siematic, Nolte and Schüller. Schilling purchases its kitchen appliances from Blanco, Franke and Schock and its bathroom furniture from Puris-Bad Gmbh. All installation material supplies are readily available from a large number of sources. Schilling was formed on October 2008, as a German registered firm. Schilling operates primarily in Germany, with its principal office located in Rodinghausen-Bruchmuhlen, Germany.All revenue is earned within Germany, and 100% of the company’s assets are located in Germany.Schilling presently has seven employees and six subcontractors. Mr. Viktor Schilling, 40, is currently the president and founder of Schilling.His background is in the manufacturing business, where he negotiated long term variable material contracts involving inventory controls while maintaining safety, security and quality of product. Schillinghas a variety of customers including large companies such as, Küchen-Klewno, Küchen-Frank, Küchen-Zinn, Küchen-Degele, Küchen-Benhardt, Küchen-Neufeld and the kitchen manufacturer Arndt Lindemann. Residential clients accounted for approximately 45% of revenues and government agencies accounted for approximately 5% of revenues, the remaining 50% were commercial clients. All Schilling employees have general liability insurance for workers compensation and employers liability with coverage of $1,500,000 for each occurrence, $1,500,000 personal injury insurance, and $2,000,000 in the aggregate, provided by AMB GENERALI. Bauelemente Kuhn Bauelemente Kuhn GmbH. (“Kuhn”) was incorporated on April 2008, as a German registered firm. Kuhn is a custom interior design company similar to Schilling. Kuhn’s primary focus is in home kitchen and bathroom custom design and installation projects.Its principal offices are located in Lohne, Germany.Kuhn provides quality preconstruction consulting, design and project management services. Kuhn’s main services are the measurement and design, transportation and installation of home interiors.This includes kitchens and bathrooms, windows, interior & exterior doors, blinds and garage doors. The company offers a wide range of high quality, traditional and contemporary kitchen components which are custom assembled to order.Kuhn operates primarily in Germany, all revenue is earned within Germany and 100% of the company’s assets are located in Germany. Kuhn presently has four employees. Kuhn provides construction services and construction materials. The initial client consultation is held in the office or at the construction or project site. At this consultation the design specifications and project details are discussed. After the consultation, a written commercial offer is made and, if the customer accepts it, the order is sent to the producing factory. The terms vary from one to six weeks. If the product is oversized, then it is shipped directly to a construction site from the manufacturer. If the product is a standard sized then Kuhn can receive ship and install it directly. 4 The construction and remodeling services provided by Kuhn are primarily marketed through direct referrals from builders and word-of-mouth recommendations from clients. There are approximately seven companies working in the same market and regional territory as Kuhn, and four of these competitors are larger. Kuhn obtains all materials from a number of different local and international sources. Kuhn presently purchases its plastics from FA Schuco Gmbh and Rehau Gmbh. Kuhn purchases its aluminum products from Schuco Gmbh and Heroal Gmbh. Kuhn purchases its kitchen products from Nobilia Gmbh, its wood products from Lobo Turen Gmbh and its tile products from the Italian companies Peronda, Alaplana, and Realceramica. Kuhn’s installation supplies are readily available from a large number of domestic sources. Mr. Valerian Kuhn, 48, is presently the CEO of Kuhn. He has held this position since 1997.As Kuhn’s chief executive officer he designs and implements company strategies and directs the company on how to provide economical solutions for residential, commercial and government clients. Mr. Kuhn is also responsible for the financial management, strategic planning, bank negotiations, wholesale distribution, accounting systems development, productivity, profitability, team leadership, inventory control and cost control.He is experienced in the preparation and organization of construction projects and information packages for clients and management.Mr. Kuhn received his bachelor’s degree in Mechanical Engineering from the University of Avtodorozni located in Omsk, Russia. Kuhn is a member of Holz-berufsgenossenschaft, which is a government agency that provides workers compensation and unemployment insurance. The building materials and supplies, kitchen products and electrical components utilized by Schilling and Kuhn are readily available from a large number of sources. Royal Style Design Developments The original company in our corporate group, Royal Style Design Developments, Inc. (“RSD”) has supplied tile, stone and wood surface installation services for new residential and commercial construction as well as remodeling construction within the Central Florida area since 2006. The three founders of RSD, Nikolay Lobachev, our Chief Financial Officer, Dmitry Terikov and Ivan Sorokoumov, had been working together as a team over the prior seven years developing expertise and a broad experience in the construction business.On January 15, 2010 Ivan Sorokoumov resigned from Royal Style Design Developments. RSD is a custom tile and stone installation company, that specializes in ceramic, porcelain, marble, pavers and natural stone installation in existing structures for ceilings, bathrooms, walls, floors, kitchen counters, stairways, outside terraces and pool moldings, primarily stonework on floors and walls. The company also remodels kitchens (not including building or remodeling cabinets), showers and baths, and install wood and laminate flooring. RSD is licensed in Altamont Springs, Florida and currently has six employees. 5 Wood Imagination Wood Imagination Inc. (“Wood Imagination”) was founded by Victor Belichenko and incorporated in the State of Florida on February 14, 2008.Wood Imagination is located in Orlando, Florida and specializes in custom made wood furnishings, including cabinetmaking and millwork in custom design homes in Central Florida.Wood Imagination’s areas of expertise include libraries, home theaters, entertainment centers, kitchens, flooring and doors. Wood Imagination also constructs the exterior of homes along with trim boards and brackets. Wood Imagination currently has one employee, its President and Chief Executive Officer, and has three subcontractors on call as its projects require. RSD and Wood Imagination experience significant competition from other tile and millwork companies and individual subcontractors. Their niche market is maintained through customized products and services. There are approximately 40 stone installers, woodworking and millwork companies in the Orlando area. Most of these companies are able to offer one or two services similar to RSD and Wood Imagination such as stone installation, hardwood floor, cabinet installation, or custom entertainment centers, but not all. Wood Imagination is able to provide all custom installation woodwork services. We believe that two of these competitors are significantly larger than RSD and Wood Imagination. RSD and Wood Imagination carry general liability insurance, personal injury insurance, in addition to workers compensation and employers liability insurance, and commercial vehicle insurance in the case of RSD for three pickup trucks owned by that company.Both companies are registered with the State of Florida and the jurisdictions in which they operate. Costs and Effects of Compliance with Environmental Laws The management of RSD, Wood Imagination, Forms Gallery and DGH are not aware of any specific costs or effects of environmental compliance in their respective markets. Kuhn and Schilling follow all rules and regulations in regards to compliance with the environmental laws of Germany but do not know of any costs or effects as a result of this compliance. Every manufacturer that Kuhn and Schilling work with has its own environmental policies. Kuhn and Schilling are part of these policies in a sense that they need to collect all packaging materials and place them into specially designed containers for recycling. Kuhn and Schilling techs collect all packaging materials once they are done with installation, and put them into the designated container. The manufacturer collects these containers and returns empty ones. KNHI and Technostroy follow all rules and regulations in regards to compliance with the environmental laws of the Russian Federation but do not know of any costs or effects as a result of this compliance. Kontakt and Fregat follow all rules and regulations in regards to compliance with the environmental laws of the Russian Federation but do not know of any costs or effects as a result of this compliance. Every manufacturer that Kontakt and Fregat work with has its own environmental policies. Kontakt and Fregat are part of these policies in a sense that they need to collect all packaging materials and place them into specially designed containers for recycling. Kontakt and Fregat staff collect all packaging materials once they are done with packaging, and put them into the designated container. 6 Electronic Component Distribution Our electronic component distribution companies serve a diverse range of residential and commercial clients in Russia and worldwide.These companies have corporate websites from which clients can order products directly.These companies rely primarily on advertising, direct referrals, government contracts and ease of ordering through technology to increase sales. The concept of continuously improving our supply chain efficiencies to surpass our competition is considered a sustainable competitive advantage. Kontakt Kontakt LLC. (“Kontakt”) was organized on October 3, 2005, under the laws of the Russian Federation.Kontakt was founded by Nikolay Uraev, he is a member of the board of directors of the Company.Kontakt operates as a retailer and wholesale distributor of electronic components to businesses that vary from nationwide companies to small businesses. Kontakt currently has eight employees. The main operations of Kontakt are the commercial sale and distribution of electronic components.There are only two major electronic connector manufacturers in Russia, one is Elecon located in Kazan and the other is Isetskiy located in the Kamenets-Uralskiy region.These two factories supply approximately 90% of the commercial demand throughout the Russian Federation. Kontakt is the official representative of both factories. Over the past six years Kontakt has created strong business connections with government agencies and space exploration companies within the Russian Federation. Usually contracts for the supply and consumption of electronic components are signed with producers and consumers at the end of the year. Terms of payment and delivery are different and depend on contracts. Orders are usually prepaid, but payment after delivery is also standard. Deliveries are made from the manufacturer to Kontakt’s warehouse, and then sent to the consumer. The customer also has the ability to receive it at Kontakt’s warehouse if required. Kontakt also has the ability to have the manufacturer deliver directly to the client. Deliveries can be made via railroad or courier service such as Avto transport. Kontakt is subject to regulation in the Russian Federation, as a domestic limited liability company.Kontakt has a state registration number issued by the Republic of Tatarstan. Fregat Fregat LLC. (“Fregat”) was formed in 2006 under the laws of the Russian Federation. Fregat is a supplier of electronic components, electromechanical and automation devices.Fregat operates primarily in the Russian Federation, all revenue is earned within the Russian Federation and 100% of the Company’s assets are located in the Russian Federation.Fregat has a variety of customers including major companies such as, FNPC OAO NPO Mars, Sosenskyi Priborostroitel'nyi Zavod Aerotex OJSC, Prima LLC and Temp-Avia LLC. Fregat has 39 employees. Delivery of Fregat’s products can be prepaid by the client or included in Fregats invoice. Delivery for these products can be handled by courier service such as SPSR-express, Gruzovozoff or Avto transport. When customers want to pick up the cargo themselves they may do so at the Fregat offices located in Saransk or Moscow. 7 Fregat stays competitive by discounts on shipping and pricing according to its vendors’ relationships. To attract new customers Fregat may use a lower than standard pricing or free shipping as a onetime exception. Fregat works with customers to maintain competitive pricing. If during a customer’s contract period the market price of their ordered products drops significantly then Fregat will adjust the price accordingly. Fregat also provides extra services unlike its competitors. These additional services include; complete packaging and additional microcircuit recheck in accordance to specific standards. Prior to shipping, technical support is offered to all clients. Fregat participates in exhibitions and trade shows like Expoelectronic and uses other marketing activities such as catalogs and direct call phone lists. Fregat’s quality management department certification is in accordance with ISO-9000. Mr. Sergey Vilchenkov, 37, Fregat’s founder and General Director was employed at the plant of precision instruments from Saransk starting in 1997 and until 2000. In 1995, Mr. Vilchenkov served in the Russian Armed Forces and in 1997 he retired as a senior lieutenant. Mr. Vilchenkov graduated from the Mordovian State University N.P.Ogaryov located in Saransk in 1995, as an electronic equipment engineer. Fregat is subject to regulation in the Republic of Mordovia, Russian Federation, as a limited liability company. To the extent that Kontakt and Fregat have stable, long-term relations with the largest electronic components producers, they have a stable position and occupy large niche markets. It would take time for any major competitor to enter these markets, and significant experience is needed with the government. Personal relationships are also needed with a large number of corporate clients. Additionally, the consumers and other market participants are known and established so without new markets forming it would be difficult for a new competitor to enter or capture any significant market share from Kontakt or Fregat. Business Consulting Services Segment Our business consulting companies serve a diverse range of clients worldwide, and both companies have corporate websites.We rely primarily on word of mouth referrals and advertising to increase sales. Xerxis We acquired Xerxis Consulting LLC. (“Xerxis”) formerly known as Rademacher Consultancy GmbH, on August 5, 2010. Xerxis is a temporary employment agency focusing primarily on skilled labor. Xerxis recently relocated its headquarters to Orlando, Florida and has a database of over 2,000 skilled workers. Xerxis is experienced at delivering high quality, contractual employees anywhere in the world. The Xerxis database includes many skilled trades, including hundreds of welders. As a full-service HR company, Xerxis specializes in three areas of operation first as a global employment provider, second as an international business consultant, and third as an e-commerce solution developer. The company's management has extensive experience in the areas of international contract negotiations, jurisdiction disputes, customs and cross-border relations and procedural disputes. The company’s present clients include SIA Manana, Ostrovi, and Pepcom, the Polish company Abra, TML Service BV Netherlands, and the German personnel service provider Flora Personnel Services GmbH & Co. KG. 8 Mr. Markus Rademacher, 40, is the founder and president of Xerxis Consulting. He has business experience in both the UK and Africa and is the author of the book, “The Mendieta Principle”which expounds upon the theoretical knowledge of business administration and emphasizes the importance of marketing and human resources. All Xerxis employees have general liability insurance for workers compensation and employers liability with coverage depending on the company and work. Xerxis internal employees are insured privately. Xerxis is not aware of significant competitors in its area of business. The company’s network covers about 75% of the world by English speaking workers, and German, Russian, Polish, Dutch and Latvian speaking workers are offered as second language. Customer referrals are primarily from other current and former customers. The company presently has two employees and five subcontractors. Diversified Global Holdings Diversified Global Holdings, Inc. (“DGH”) was registered in Delaware on April 4, 2008, and is headquartered in Orlando, Florida. Founded by Richard Lloyd, our Chairman and Chief Executive Officer, and Mr. Vadim Enikeev, our Chairman, DGH specializes in emerging market analysis and is targeting to be a leader in business management, with the goal of increasing corporate value of its clients.Its seasoned management team has substantial experience working with the rapidly growing “BRIC” markets.DGH’s consulting operations include the following types of consulting services: IT and business technology consulting; webcasting, website design and marketing consulting, translation services, social media marketing, international business branding and consulting, video production and press writing, media awareness, global advertising, and cross-border and import/export consulting. The consulting operations of the Company do not involve any consulting services relating to business investment, or any type of investment consulting. Our business consulting companies serve a diverse range of clients worldwide, and both companies have corporate websites. We rely primarily on word of mouth referrals and advertising to increase sales. DGH is subject to the State of Florida Workers Compensation laws and carries workers compensation insurance.DGH carries general liability, personal property insurance, in addition to workers compensation and employers liability insurance. DGH presently has 8 employees including the Company’s Chairman and CEO, each of which dedicates approximately 10% of their professional time to the management of DGH along with 6 additional employees. Retail Segment Forms Gallery Forms Gallery, Inc. (“Forms Gallery”) our retail fine art sales company in Delray Beach, Florida, serves a diverse range of domestic and international clients both commercial and residential.The company has a corporate website, and relies on word of mouth referrals, advertising and participating in local events to increase sales. Forms Gallery was founded by Carole C. Lynn and incorporated in the State of Florida on February 14, 1992.Forms Gallery is located in Delray Beach, Florida and specializes in the retail sales, consulting, placement and shipping of high-end and unique contemporary works of art and jewelry. Forms Gallery displays oil, acrylic and water color paintings, bronze, clay, glass and wood sculptures, wood turnings and pottery. The collections are from established artists around the world but primarily from the West Coast and southwestern states. Many of these artists have their works in the Smithsonian Museum’s Permanent Art Collection located in Washington D.C. Forms Gallery provides its services to a global customer base. The customer base consists of commercial art and design selections for the common areas of new multi-family high-rise condominium as well as for individual private art collectors. Approximately fifty percent of the sales are to local or regional customers and fifty percent are to out of state or out of country customers. Forms Gallery currently has four employees, its President and Vice President and two part time subcontractors. 9 Forms Gallery experiences significant competition from several art galleries and individual artists in region of South Florida.While there is significant competition, Forms Gallery has concentrated on providing better services to its clients including custom framing and hanging.There are approximately 21 art galleries in the downtown Delray Beach area. However, the Company believes that none provides a similar collection or works of art and jewelry selection based on both quality and cost. Forms Gallery is subject to the State of Florida Workers Compensation laws and carries workers compensation insurance. Forms Gallery has a business license issued by the City of Delray Beach, and carries general liability, personal injury insurance, in addition to workers compensation and employers liability insurance. Competition Our Russian Federation construction subsidiaries, KNHI and Technostroy, experience substantial competition from other construction and logistic companies in their area of operation in Tatarstan, but believe they are distinguished by high quality work and strict adherence to deadlines. Most of Schilling and Kuhn’s competition is with German companies.A small amount of competition comes from companies located in Poland and the Czech Republic. In Schilling’s case, its primary advantage is its software that allows it to provide real-time design services on site. Schilling also has a cultural advantage as all of its employees are bi-lingual, speaking both German and Russian.This enables it to access the Russian population living in Germany, which is approximately 6% of the total population of Germany. In the U.S., our construction subsidiaries experience competition from other millwork, stone installation and remodeling companies and individual subcontractors.While there is significant competition, our companies have concentrated on providing better services to our clients.Some of these competitors are significantly larger than RSD and Wood Imagination. For example, there are approximately 40 woodworking companies, millwork companies and surface installation companies in the Orlando area, as well as other installation and remodeling companies and individual subcontractors. Our Russian Federation electronic component distribution subsidiaries experience some competition from imports of cheaper and lower quality Chinese products in the Russian market, but due to quality issues these products have not captured significant market share. Forms Gallery experiences competition from other art galleries and individual artists in the Delray Beach, Florida, area.While there is significant competition, it has concentrated on providing better services to its clients.There are approximately 21 art galleries in the downtown Delray Beach area. However, the Company believes that none provides a similar collection or works of art and jewelry selection based on both quality and cost. 10 Our U.S. consulting subsidiaries, Xerxis and DGH, experience competition from other business services and consulting companies both locally and internationally.While there is significant competition in this industry from much larger consulting operations, DGH and Xerxis have concentrated on providing better services to their clients.Additionally, DGH believes that the considerable international business experience derived from its management, combined with its knowledge of finance and global resources, enable it to compete effectively in the international arena. Item 1A. Risk Factors. Our business is subject to numerous risk factors, including the following: Risks Applicable to Our Construction Operations THE FUTURE SUCCESS OF OUR CONSTRUCTION BUSINESSES DEPENDS ON OUR ABILITY TO RESPOND TO CHANGING CONSUMER DEMANDS, IDENTIFY AND INTERPRET TRENDS IN THE INDUSTRY AND SUCCESSFULLY MARKET NEW PRODUCTS. The construction industry is subject to rapidly changing consumer demands, technological improvements and industry standards. Accordingly, we must identify and interpret trends and respond in a timely manner. Demand for, and market acceptance of, new products are uncertain, and achieving market acceptance for new products generally requires substantial development and marketing efforts and expenditures. If we do not continue to meet changing consumer demands and develop successful product lines in the future, the Company’s growth and profitability will be negatively impacted.If we fail to anticipate, identify or react appropriately to changes in construction product style, quality and trends or are not successful in marketing new construction products, we could experience an inability to profitably sell our services and products even at lower cost margins.These risks could have a severe negative effect on our results of operations or financial condition. THE LABOR COSTS OF OUR FLORIDA REMODELING AND INSTALLATION COMPANIES MAY INCREASE WITH A POTENTIAL SHORTAGE OF QUALIFIED PERSONNEL. Labor costs accounted for the majority of the operating expenses of RSD and Wood Imagination. We compete with other construction companies to attract and retain qualified or skilled personnel. We also compete with various industries for lower-wage employees. If a shortage of construction workers occurred in the region in which we operate, it could adversely affect our ability to attract and retain qualified personnel and could further increase our operating costs. THE NATURE OF OUR CONSTRUCTION-RELATED BUSINESSES EXPOSES OUR COMPANIES TO POTENTIAL LIABILITY CLAIMS AND CONTRACT DISPUTES WHICH MAY REDUCE OUR PROFITS. Although we have not been party to any legal claims against us, we may in future be named as a defendant in legal proceedings where parties may make a claim for damages or other remedies with respect to our projects or other matters. If it is determined that we have liability, we may not be covered by insurance or, if covered, the dollar amount of these liabilities may exceed our policy limits. Any liability not covered by our insurance, in excess of our insurance limits or, if covered by insurance but subject to a high deductible, could result in a significant loss for us, which claims may reduce our profits and cash available for operations. 11 INTENSE COMPETITION IN THE CONSTRUCTION INDUSTRY COULD REDUCE OUR MARKET SHARE AND PROFITS. We serve markets that are highly competitive in the Russian Federation, Florida and Germany and in which a large number of construction and installation and remodeling companies compete. Competition will also place downward pressure on our contract prices and profit margins. Intense competition is expected to continue in these markets, presenting us with significant challenges in our ability to grow our construction companies with acceptable profit margins. If we are unable to meet these competitive challenges, we could lose market share to our competitors and experience an overall reduction in our profits. IF WE GUARANTEE THE TIMELY COMPLETION OR PERFORMANCE STANDARDS OF A PROJECT, WE COULD INCUR ADDITIONAL COSTS TO COVER OUR GUARANTEE OBLIGATIONS. In some instances, if we fail to complete the project as scheduled, or if the project subsequently fails to meet guaranteed performance standards, we may be held responsible for cost impacts to the client resulting from any delay or the costs to cause the project to achieve the performance standards, generally in the form of contractually agreed-upon liquidated damages. To the extent that these events occur, the total costs of the project would exceed our original estimates and we could experience reduced profits or, in some cases, a loss for that project. THE NATURE OF OUR CONSTRUCTION BUSINESSES EXPOSES US TO POTENTIAL LIABILITY CLAIMS AND CONTRACT DISPUTES WHICH MAY REDUCE OUR PROFITS. We have been and may in future be named as a defendant in legal proceedings where parties may make a claim for damages or other remedies with respect to our projects or other matters. These claims generally arise in the normal course of our business. When it is determined that we have liability, we may not be covered by insurance or, if covered, the dollar amount of these liabilities may exceed our policy limits. Any liability not covered by our insurance, in excess of our insurance limits or, if covered by insurance but subject to a high deductible, could result in a significant loss for us, which claims may reduce our profits and cash available for operations. WE ARE VULNERABLE TO THE CYCLICAL NATURE OF THE CONSTRUCTION BUSINESS. The demand for our services and products is dependent upon the existence of projects with engineering, procurement, construction and management needs. As a result, our past results have varied considerably and may continue to vary depending upon the demand for future projects in the industries we serve. TWO OF OUR CONSTRUCTION SUBSIDIARIES OPERATE IN THE RUSSIAN FEDERATION WHERE THERE ARE HIGH SECURITY RISKS, WHICH COULD RESULT IN HARM TO OUR EMPLOYEES OR UNANTICIPATED COSTS. Some of our services are performed in high risk locations, and we may incur substantial costs such as security costs to maintain the safety of our personnel. Moreover, despite these activities, in these locations, we cannot guarantee the safety of our personnel. 12 IT CAN BE VERY DIFFICULT OR EXPENSIVE TO OBTAIN THE INSURANCE WE NEED FOR OUR BUSINESS OPERATIONS. As part of business operations, we maintain insurance both as a corporate risk management strategy and in order to satisfy the requirements of many of our contracts. Insurance products have become increasingly expensive and sometimes very difficult to obtain. Although we have in the past been generally able to cover our insurance needs, there can be no assurances that we can secure all necessary or appropriate insurance in the future. PAST AND FUTURE ENVIRONMENTAL, SAFETY AND HEALTH REGULATIONS COULD IMPOSE SIGNIFICANT ADDITIONAL COSTS ON US THAT REDUCE OUR PROFITS. We are subject to numerous environmental laws and health and safety regulations. Our projects can involve the handling of hazardous and other highly regulated materials which, if improperly handled or disposed of, could subject us to civil and criminal liabilities. In addition, past activities could also have a material impact on us. WE GENERALLY DO NOT HAVE LONG TERM SUPPLY CONTRACTS AND ARE SUBJECT TO PRICE FLUCTUATIONS FOR CONSTRUCTION MATERIALS. Our construction businesses are heavily dependent upon construction materials, such as cement, lumber, concrete, glass, and other materials, which we purchase from third-party suppliers. We could experience shortages of raw materials due to supply, production or shipment difficulties, which could impair our ability to complete construction projects for our customers. We are also directly affected by increases in the costs of such raw materials. If we cannot increase prices because of competitive pressure, increased construction materials costs could reduce our profits. IF WE EXPERIENCE DELAYS AND/OR DEFAULTS IN CUSTOMER PAYMENTS, WE COULD SUFFER LIQUIDITY PROBLEMS OR WE COULD BE UNABLE TO RECOVER ALL EXPENDITURES. Because of the nature of our contracts, at times we commit resources to projects prior to receiving payments from the customer in amounts sufficient to cover expenditures on client projects as they are incurred. Delays in customer payments may require us to make a working capital investment. If a customer defaults in making its payments on a project in which we have devoted significant resources, it could have a material negative effect on our results of operations. Risks Applicable to Our Electronic Component Distribution Businesses OUR ELECTORNIC COMPONENT BUSINESSES ARE SUBJECT TO FLUCTUATIONS IN DEMAND IN THE RUSSIAN FEDERATION AND TO CHANGING DOMESTIC ECONOMIC AND POLITICAL CONDITIONS WHICH ARE BEYOND OUR CONTROL. Operating in the Russian Federation marketplace exposes us to a number of risks including: · abrupt changes in government policies and regulations; · trade restrictions; · tax increases; and · international hostilities. 13 The lack of a well-developed legal system in the Russian Federation may make it difficult to enforce our contractual rights. To the extent that our business in the Russian Federation is affected by unexpected and adverse economic and political conditions, we may experience business disruptions and losses. Such disruptions and losses could significantly reduce our revenues and profits. RECENT CONSTRAINTS ON THE AVAILABILITY OF CREDIT IN THE WORLDWIDE BANKING SYSTEM AND IN THE RUSSIAN FEDERATION MAY AFFECT OUR RESULTS OF OPERATIONS. Recent constraints on the availability of credit in the worldwide banking system and in the Russian Republic could adversely affect the viability of our customers and have a consequent adverse effect on our results of operations. As a result, we would face risks of: · inability of our customers to finance their businesses, which wouldreduce the demand for our products; · currency fluctuations resulting from economic conditions in the Russian Federation; and · economic instability in our markets in the Russian Federation. KONTAKT, FREGAT AND THEIR SUPPLIERS WILL BE REQUIRED TO MODERNIZE THEIR PRODUCTION AND DISTRIBUTION OPERATIONS. Current Russian factories’ equipment and technology are outdated, modernization costs are high, and all these industries currently require modernization. Kontakt’s management sees the necessity of restructuring the current electronic component factories and modernizing this industry, to be able to supply specialized, preassembled electronic components on a nationwide basis.In connection with the predicted modernization of the Russian industrial and component factories, Kontakt and its suppliers will be required to modernize their production and distribution systems. Risks Applicable to Our Businesses Generally COMPETITION COULD HARM OUR BUSINESSES. The markets for our businesses are becoming increasingly competitive. If we are unable to either respond adequately to the competitive challenges we face or establish a sustainable competitive advantage, we may lose market share or be forced to lower prices to unprofitable levels.In addition, we may be unable to respond quickly or adequately to the changes in the marketplace brought on by new service offerings and the marketing and promotional efforts of existing or new competitors. WE ARE DEPENDENT ON INTERNATIONAL SALES, AND OUR BUSINESS IS SUBJECT TO THE LOCAL BUSINESS RISKS IN EACH COUNTRY IN WHICH WE DO BUSINESS. The majority of the revenue from the sale of our products and services is derived from customers located outside of the United States. Our sales and operations outside of the United States could be subject to certain risks, including difficulties in staffing and managing foreign subsidiary and branch operations, currency exchange risks and exchange controls, potentially adverse tax consequences and the possibility of difficulty in accounts receivable collection. Any of these factors could adversely affect our business, financial condition and results of operations. Our products and services may be subject to foreign government standards and regulations that are continually being amended and may vary from country to country. Our inability to render our products or services in compliance with foreign standards could have a material adverse effect on our business, financial condition and results of operations. 14 WE DEPEND ON THE SERVICES OF THE FOUNDERS AND EXECUTIVES OF OUR OPERATING COMPANIES AND IMPLEMENTATION OF OUR BUSINESS PLAN COULD BE SERIOUSLY HARMED IF WE LOST THE SERVICES OF ANY ONE OF THESE OFFICERS. We depend heavily on the services of Richard Lloyd, our Chief Executive Officer, as well as the services of the executives that manage our other operating subsidiaries. We do not have formal employment agreements with, nor do we have “key person” life insurance policies on, any of these executives. There can be no assurance that these executives will remain in their management positions with us, and the loss of services of any of these executives would disrupt our business operations, which could reduce our revenues and profits. INTEGRATION OF THE BUSINESS AND PRODUCT OFFERINGS OF ACQUIRED COMPANIES COULD DISRUPT OUR BUSINESS OPERATIONS. We have made acquisitions in the recent year and anticipate that we may, from time to time, acquire additional businesses, assets or securities of companies that we believe would provide a strategic fit with our business. Any business we acquire will need to be integrated with our existing operations, including the reporting requirements under the Securities Exchange Act of 1934, as amended, applicable to registered publicly-traded companies in the U.S. While we have not had difficulty in the past effectively assimilating the business or product offerings of companies we have acquired, there can be no assurance that we will not have difficulties doing so in the future. In addition, we could incur unknown or contingent liabilities of acquired companies. Difficulties in integrating the operations and personnel of the acquired companies could disrupt our business operations, divert management's time and attention and impair relationships with and risk the possible loss of key employees and customers of the acquired business. Our failure to adequately manage the integration of any acquisition could disrupt our business operations and lower our revenues and profits. WE COULD FACE LIMITATIONS ON OUR ABILITY TO ACCESS THE CAPITAL MARKETS. Our ability to access the capital markets is subject to various factors, including general economic and/or financial market conditions. The current conditions of the financial markets have adversely affected the availability of credit and liquidity resources and our access to capital markets is more limited until stability re-emerges in these markets. FLUCTUATIONS IN THE VALUE OF FOREIGN CURRENCIES COULD RESULT IN CURRENCY EXCHANGE LOSSES. Our products and services through our German and Russian Federation subsidiaries are sold in currencies other than the U.S. Dollar, which makes the management of currency fluctuations difficult and exposes us to risks. Fluctuations in the value of foreign currencies relative to the U.S. Dollar could cause us to incur currency exchange losses. The risk will increase to the extent international revenue increases. The effect of exchange rate fluctuations on future operating results cannot be predicted. We have no experience in entering into currency hedging contracts, and if we use hedging to try to manage any future foreign currency exposure, we may incur hedging-related losses. 15 Market Risks Related to Our Company AS A NEWLY PUBLIC COMPANY, WE ARE SUBJECT TO FINANCIAL AND OTHER REPORTING AND CORPORATE GOVERNANCE REQUIREMENTS THAT MAY BE DIFFICULT FOR US TO SATISFY, AND WHICH HAVE RAISED AND MAY CONTINUE TO RAISE OUR COSTS AND WHICH HAVE DIVERTED AND MAY CONTINUE TO DIVERT RESOURCES AND MANAGEMENT ATTENTION FROM OPERATING OUR BUSINESS. We have historically operated as a private company. We are required to file with the Securities and Exchange Commission, or SEC, annual and quarterly information and other reports that are specified in the Securities Exchange Act of 1934, as amended, or the Exchange Act, and SEC regulations. Thus, we must be certain that we have the ability to prepare on a timely basis financial statements that comply with SEC reporting requirements. We are also subject to the provisions of the Sarbanes-Oxley Act of 2002, or the Sarbanes-Oxley Act, and the regulations promulgated thereunder, which impose significant new compliance obligations upon us. As a public company, we are required, among other things, to: • prepare and distribute periodic reports and other stockholder communications in compliance with our obligations under the federal securities; • define and expand the roles and the duties of our board of directors and its committees; • institute more comprehensive compliance, investor relations and internal audit functions; • evaluate and maintain our system of internal control over financial reporting, and report on management’s assessment thereof, in compliance with the requirements of Section404 of the Sarbanes-Oxley Act and related rules and regulations of the SEC and the Public Company Accounting Oversight Board;and • involve and retain outside legal counsel and accountants in connection with the activities listed above. The adequacy of our internal control over financial reporting must be assessed by management for each fiscal year. If we were unable to implement the controls and procedures required by Section404 in a timely manner or otherwise to comply with Section404, management might not be able to certify, and our independent registered public accounting firm might not be able to report on, the adequacy of our internal control over financial reporting. If we are unable to maintain adequate internal control over financial reporting, we might be unable to report our financial information on a timely basis and might suffer adverse regulatory consequences. There could also be a negative reaction in the financial markets due to a loss of investor confidence in us and the reliability of our financial statements. In its assessment of the effectiveness of our disclosure controls and procedures as of December 31, 2010, our management concluded that the combination of the factors that the European subsidiaries’ financial statements are not kept on a GAAP basis and the lack of experience of their management in identifying relevant GAAP financial reporting issues and the proper accounting therefor constitute a weakness in the Company’s disclosure controls and procedures and internal control over financial reporting as of December 31, 2010. In addition, following the close of the second quarter of our fiscal year ended December 31, 2010, the Company’s internal controller left the Company for a position with a large audit firm, and the Company had not as of the end of the 2010 fiscal year located a replacement with the requisite experience in GAAP accounting presentation and standards. Our former internal controller was responsible for review of the U.S. subsidiaries’ financial statements and the overall consolidation of the European and U.S. subsidiaries for financial reporting purposes.The lack of GAAP accounting experienced personnel at December 31, 2010 constitutes an additional weakness in our disclosure controls and procedures and internal control over financial reporting, and management concluded accordingly that the Company’s disclosure controls and procedures and internal control over financial reporting were not effective as of December 31, 2010. 16 The changes necessitated by becoming a public company have required a significant commitment of resources and management oversight that has increased and may continue to increase our costs and might place a strain on our systems and resources. As a result, our management’s attention might be diverted from other business concerns. In addition, we might not be successful in implementing and maintaining controls and procedures that comply with these requirements. WE DO NOT PLAN TO PAY CASH DIVIDENDS. Holders of our common stock are entitled to cash dividends when, as and if declared by the board of directors out of funds legally available for the payment of dividends. Our management does not anticipate the declaration or payments of any dividends in the foreseeable future. We intend to retain earnings, if any, to finance the development and expansion of our business. Our future dividend policy will be subject to the discretion of our board of directors and will be contingent upon future earnings, if any, our financial condition, capital requirements, general business conditions and other factors. THE PRICE OF OUR COMMON STOCK MAY BE VOLATILE, AND YOU COULD LOSE ALL OR PART OF YOUR INVESTMENT. In the recent past, stocks generally have experienced high levels of volatility. The trading price of our common stock may fluctuate substantially. The trading price of our common stock depends on a number of factors, including those described in this “Risk Factors” section, many of which are beyond our control and may not be related to our operating performance. These fluctuations could cause you to lose all or part of your investment in our common stock as you may be unable to sell your shares at or above the price you paid in this offering. Factors that could cause fluctuations in the trading price of our common stock include the following: • price and volume fluctuations in the overall stock market from time to time; • actual or anticipated changes in our results of operations or fluctuations in our operating results; • actual or anticipated changes in the expectations of investors or the recommendations of any securities analysts who follow our common stock; • actual or anticipated developments in our business or our competitors’ businesses or the competitive landscape generally; • the public’s reaction to our press releases, other public announcements and filings with the SEC; • litigation involving us, our industry or both or investigations by regulators into our operations or those of our competitors; 17 • new laws or regulations or new interpretations of existing laws or regulations applicable to our business; • changes in accounting standards, policies, guidelines, interpretations or principles; • general economic conditions; and • sales of shares of our common stock by us or our stockholders. In the past, many companies that have experienced volatility in the market price of their stock have become subject to securities class action litigation. We may be the target of this type of litigation in the future. Securities litigation against us could result in substantial costs and divert our management’s attention from other business concerns, which could seriously harm our business. CONCENTRATION OF OWNERSHIP AMONG OUR EXISTING DIRECTORS, EXECUTIVE OFFICERS AND PRINCIPAL STOCKHOLDERS MAY PREVENT NEW INVESTORS FROM INFLUENCING SIGNIFICANT CORPORATE DECISIONS. Our existing officers and directors own in excess of 80% of the outstanding common stock of our Company. As a result, if those stockholders act together, they will have the ability to control all matters submitted to our stockholders for approval, including the election and removal of directors and the approval of any merger, consolidation or sale of all or substantially all of our assets. These stockholders may make decisions that are adverse to your interests. Item 1B. Unresolved Staff Comments. Not applicable. Item 2. Properties. The Company is headquartered in Orlando, Florida, and operates from office and warehousing facilities in three countries as of March 1, 2011.The following is a list of the Company’s principal operating facilities as at March 1, 2011. Group Properties Location Approximate Sq. Ft. Owned/Leased Use Orlando, Florida Leased Executive Offices Orlando, Florida Leased Offices/Warehouse Delray Beach, Florida Owned Retail Store Kazan, Russian Federation Leased Office/Warehouse Moscow, Russian Federation Leased Warehouse Saransk, Russian Federation Leased Office Lohne, Germany Leased Office/Warehouse Rodingshausen, Germany Leased Office/Warehouse Kevelaer, Germany Leased Office Kazan, Russian Federation Leased Office Kazan, Russian Federation Leased Office Kazan, Russian Federation Leased Office/Warehouse Kazan, Russian Federation Owned (1) Land (1)The Company owns 8.56 sq. miles of land in Kazan, Russia, which is planned to be used for commercial and residential development. 18 In December 2009, DGH entered into a lease for its executive headquarters in Orlando, Florida.The lease commenced March 1, 2010 and terminates in March 2017. The executive offices comprise 3,614 sq. ft. and the monthly rental is approximately $7,300. On July 1, 2007, Royal Style Design Developments commenced leasing a 650 sq. ft. warehouse located in Orlando, Florida. It is leased annually at $460 per month pursuant to a year-to-year lease.Approximately 120 sq. ft. is used as office space while the remaining space is used as a warehouse. On July 1, 2002, Forms Gallery started leasing a 2475 sq. ft. store front property located in Delray Beach, Florida.It was leased monthly at a rent of $2,200 per month.On November 30, 2009 Forms Gallery terminated the lease agreement and the founders of Forms Gallery contributed the building to the Company. Forms Gallery was in default on the mortgage as of December 31, 2010. In January 2011, the Company signed a modification agreement and the mortgage is no longer in default. On May 30, 2009, Kontakt started leasing 2,744 sq. ft. of office/warehouse space for $2,100 per month in Kazan, Russia. The lease requires the Company to pay certain lease operating costs (such as maintenance and insurance).The lease contains no escalation clauses or capital improvement funding provisions and requires three months’ notice to cancel. The lease is renewable annually. Kontakt leases property for an office in Kazan, Russia of approximately 592 sq. ft. for $625 per month on an annual basis. Fregat has entered into a month to month lease, the monthly rental is approximately $1,033, for approximately 721 sq. ft. of office space in Saransk, Russia and 1,689 sq. ft. of warehouse space in Moscow, Russia at a monthly rental of $550. These leases require the Company to pay certain executory costs (such as maintenance and insurance). The leases contain no escalation clauses or capital improvement funding provisions.The leases are renewed annually. On February 1, 2009, Bauelemente Kuhn started leasing a 2,150 sq. ft. office/warehouse space for $1,180 per month that is located in Lohne, Germany. The lease requires the Company to pay certain lease operating costs (such as maintenance and insurance). The lease contains no escalation clauses or capital improvement funding provisions and requires three months’ notice to cancel. The lease is renewable annually. On September 1, 2009Kuechen-Schilling started leasing 8,600 sq. ft. office and warehouse space for $5,940 per month and located in Rodinghausen-Bruchmuhlen, Germany. Some of these leases require the Company to pay certain executory costs (such as maintenance and insurance). These leases are with Mr. Viktor Schilling, a related party. The agreement between Mr. Viktor Schilling and the Company may be terminated by either party with a six month notice from the end of any quarter. The leases contain no escalation clauses or capital improvement funding provisions. These leases are currently on a month to month basis. Technostroy leases 1,076 sq. ft. of office space in Kazan, Russia for approximately $1,300 per month. The lease is renewed annually. Kazanneftekhiminvest leases 9,968 sq. ft. of office space in Kazan, Russia for approximately $1,390 per month. The lease is renewed annually. 19 Item 3. Legal Proceedings. None. Item 4. Reserved. 20 PART II Item 5. Market for Registrant's Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities. Our shares of common stock were traded on OTC Bulletin Board market under the symbol “RYSD.OB”. Our common stock commenced trading on the OTC Bulletin Board market on September 4, 2009. After the Company’s name and symbol change ur shares of common stock are traded on OTCQB Market under the symbol “DGHG.PK”. The following table sets forth, for the periods indicated, the high and low bid prices of our common stock, as reported in published financial sources.Quotations reflect inter-dealer prices, without retail mark-up, mark-down, commission, and may not represent actual transactions. Fiscal Year Ended December 31, 2009 High Low Quarter ended September 30, 2009 (September 4 through September 30) Quarter ended December 31, 2009 Fiscal Year Ended December 31, 2010 Quarter ended March 31, 2010 Quarter ended June 30, 2010 Quarter ended September 30, 2010 Quarter ended December 31, 2010 Fiscal Year Ended December 31, 2011 Quarter ended March 31, 2010 (through March 28, 2011) As of March 1, 2011, we had approximately 418 record holders of our common stock. The Company has never paid a cash dividend on its common stock and does not anticipate paying dividends in the foreseeable future. It is the present policy of the Company's Board of Directors to retain earnings, if any, to finance the expansion of the Company's business. The payment of dividends in the future will depend on the results of operations, financial condition, capital expenditure plans and other cash obligations of the Company and will be at the sole discretion of the Board of Directors. The Company does not have, and has not at any time had in effect, any equity compensation plan. 21 Sales of Unregistered Securities The following table sets forth the unreported sales of unregistered securities since the Company’s last report filed under this item. Date Title and Amount (1) Purchaser Principal Underwriter Total Offering Price/ Underwriting Discounts June 15, 2010 3,110 shares of common stock. Private investor. NA $6.40 per share/NA September 3, 2010 2,094 shares of common stock. Private investor. NA $7.31 per share/NA September 7, 2010 8,892 shares of common stock. Private investor. NA $7.31 per share/NA September 10, 2010 1,035 shares of common stock. Private investor. NA $7.31 per share/NA November 15, 2010 1,000 shares of common stock. Consultant. NA $7.31 per share/NA December 31, 2010 10,000 shares of common stock with three-year warrants to purchase 10,000 shares of common stock at an exercise price of $7.00 per share. Private investor. NA $4.00 per share/NA (1) The issuances to investors are viewed by the Company as exempt from registration under the Securities Act of 1933, as amended (“Securities Act”), alternatively, as transactions either not involving any public offering, or as exempt under the provisions of Regulation D, Regulation S or Rule 701 promulgated by the SEC under the Securities Act. Item 6. Selected Financial Data. Year Ended December 31, Statement of operations data: Net Sales Net Earnings (Loss) Balance sheet data: Total assets Current Liabilities Long-term obligations 22 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis of our results of operations should be read in conjunction with our financial statements and related notes appearing elsewhere in this prospectus.This discussion and analysis contain forward−looking statements that involve risks, uncertainties and assumptions.Actual results may differ materially from those anticipated in these forward−looking statements as a result of certain factors, including, but not limited to, those presented under the heading of “Risk Factors” and elsewhere in this prospectus. Overview Diversified Global Holdings Group, Inc. (the “Company”, “DGH Group”, “we” or “us”) was incorporated in the State of Florida on July 7, 2006, under the name Royal Style Design, Inc. We specialized in customized surface installation solutions for floors, walls and other parts of the home using wood, glass, stone and ceramic tile in custom designed homes throughout central Florida. As a result of the acquisitions we have made within the past year, we are now engaged in custom construction activities in Germany, Russia and the United States and in the retail sale of high-end contemporary works of art and jewelry in the United States. Our U.S. operations also provide business consulting services to companies including temporary skilled-labor employment services to businesses worldwide. We are engaged in wholesale distribution of electronic components and in facility, infrastructure and general contracting construction activities in Russia. One of our Russian construction subsidiaries, Kazanneftekhiminvest Ltd., owns 8.56 sq. miles of land in Kazan, Russia, which is planned to be used for future development projects for commercial and residential use. Sales are predominantly in the United States, Russia and Germany. We have also commenced evaluation of the development and worldwide marketing of General Purpose Reloadable (GPR) debit cards to corporate and government users and consumers. The planned products would provide banking service solutions for various corporate and consumer applications, including payroll, travel, student, and gifts. Acquisitions Effective November 20, 2009, we entered into a Share Exchange Agreement with the stockholders of Diversified Global Holdings, Inc., a Delaware corporation (“DGH”), providing for the acquisition by the Company of 100% of the outstanding shares of common stock of DGH. In connection with this Agreement, as of November 20, 2009, we issued 86,235,800 shares of our common stock to the stockholders of DGH. The issuance of these 86,235,800 shares effectively gave control of RSD to the DGH shareholders. DGH owned all of the outstanding shares or equity interests in three companies: Forms Gallery, Inc., located in Delray Beach, Florida; Wood Imagination, Inc., located in Orlando, Florida; and Kontakt LLC, a limited company formed under the laws of Russia and its principal offices located at Kazan, Russia. Effective December 31, 2009, we entered into three Exchange and Acquisition Agreementsfor the acquisition of three companies: Fregat Ltd., a limited company formed under the laws of Russia (“Fregat”); Bauelemente Kuhn GmbH, a limited liability company formed under the laws of Germany (“Kuhn”); and Kuechen-Schilling GmbH, a limited liability company formed under the laws of Germany (“Schilling”). In connection with these agreements, as of December 31, 2009, we issued an aggregate of 902,711 shares of our common stock to the owners of the three companies we acquired. 23 For accounting purposes only, the transaction with DGH was treated as a recapitalization of the Company, as of November 20, 2009, with DGH as the acquirer. The financial statements prior to November 20, 2009 are those of DGH and reflect the assets and liabilities of DGH at historical carrying amounts. The financial statements show a retroactive restatement of DGH's historical stockholders' equity to reflect the equivalent number of shares issued to DGH. Our balance sheet at December 31, 2009, includes the assets and liabilities of Fregat, Kuhn and Schilling, which were acquired on December 31, 2009. Our results of operations for the year ended September 30, 2010 include the operations of Fregat, Kuhn and Schilling, as the results of their operations are included in operations from the date of their acquisition. At closings held on August 5, 2010, we entered into three Exchange and Acquisition Agreementsfor the acquisition of three companies: in exchange for the issuance of 32,260,000 shares of our common stock, 100% of the outstanding ownership interests in OOO PSO Kazanneftekhiminvest Ltd. (“KNHI”), a construction company located in Kazan, Russia; 100% of the outstanding ownership interests in Technostroy Ltd. (“Technostroy”), a construction and logistics company located in Kazan, Russia, in exchange for 344,944 shares of our common stock; and 100% of the outstanding ownership interests in Xerxis Consulting LLC (“Xerxis”), a temporary employment agency specializing in skilled labor, in exchange for 25,215 shares of our common stock. In order to permit these acquisitions to be accomplished, on August 5, 2010, three major shareholders of the Company contributed 39,000,000 shares owned by them to the capital of the Company. Following the acceptance of the 39,000,000 shares of common stock so reacquired by the Company as a contribution to capital by these stockholders, under the Florida Business Corporation Act, such shares constituted authorized but unissued shares of common stock of the Corporation.By reason of such contribution to capital, the outstanding shares of common stock of the Company were reduced from 93,638,511 shares to 54,638,511 shares. Following issuance of 32,630,459 shares of common stock in the acquisition of Xerxis, Technostroy, and KNHI, the Company had 87,268,670 shares of common stock outstanding. Recent Developments Effective October 7, 2010, we reorganized the structure of the Company, without stockholder approval as permitted under the Florida corporation law for formation of a holding company, by forming a new holding company subsidiary, Diversified Global Holdings Group, Inc., merging the Company into that holding company subsidiary, transferring the construction operating assets of Royal Style Design, Inc. (the parent company of our group prior to the holding company merger) into a separate new operating subsidiary (Royal Style Design Developments, Inc.) and, as a result of the merger, changing our company name to Diversified Global Holdings Group, Inc. The change of our corporate name was approved by FINRA and became effective for trading purposes on November 9, 2010. As a result of the restructure, all of the Company’s operations are conducted by its operating subsidiaries. Critical Accounting Policies and Estimates The discussion and analysis of our plan of operations is based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of our consolidated financial statements requires us to make estimates and assumptions that affect our reported results of operations and the amount of reported assets and liabilities. 24 Some accounting policies involve judgments and uncertainties to such an extent that there is reasonable likelihood that materially different amounts could have been reported under different conditions, or if different assumptions had been used. Actual results may differ from the estimates and assumptions used in the preparation of our consolidated financial statements. Note 1 to our audited Financial Statements included in this Report discusses the most significant policies we apply, or intend to apply, in preparing our consolidated financial statements, some of which are subject to alternative treatments under accounting principles generally accepted in the United States of America. Allowance for Doubtful Accounts The principal accounting policy potentially subject to change as a result of our business operations is that relating to the treatment of our receivables and the related allowance for doubtful accounts that would be shown on our balance sheet. Our allowance for doubtful accounts is estimated based on the Company’s historical losses, the existing economic conditions in the construction industry and in the electronic component distribution industry in Europe, and the financial ability of our customers. The Company believes that no allowance for doubtful accounts is necessary at December 31, 2010 and 2009 for the U.S. construction subsidiaries. For other subsidiaries, allowances for doubtful accounts have been provided. In the future we will continue to evaluate provisions for allowances for doubtful accounts depending on the financial strength of the customers that owe us payments, as well as our estimate of economic conditions generally in the areas where we operate. Business Combinations During 2009, the Company adopted the revised accounting guidance related to business combinations. This guidance requires an acquirer to recognize the assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree at the acquisition date, measured at their fair values as of that date, with limited exceptions specified in the literature. In accordance with this guidance, acquisition-related costs, including restructuring costs, must be recognized separately from the acquisition and will generally be expensed as incurred. That replaces the cost-allocation process detailed in previous accounting literature, which required the cost of an acquisition to be allocated to the individual assets acquired and liabilities assumed based on their estimated fair values. The Company implemented this new guidance effective January 1, 2009 and as a result, a total of $40,000 and $25,000 in acquisition related costs were charged to selling, general and administrative expenses during 2010 and 2009, respectively. Goodwill Goodwill is tested for impairment on an annual basis or whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The Company tests goodwill for impairment, and has established December 31 as the annual impairment test date, using a fair value approach at the reporting unit level. A reporting unit is an operating segment or one level below an operating segment for which discrete financial information is available and reviewed regularly by management. Assets and liabilities of the Company have been assigned to the reporting units to the extent they are employed in or are considered a liability related to the operations of the reporting unit and are considered in determining the fair value of the reporting unit. The Company has determined that its reportable operating segments are its reporting units. 25 The goodwill impairment test is a two-step process. If the fair value of a reporting unit exceeds its carrying amount, goodwill of the reporting unit is considered not impaired and the second step of the impairment test is unnecessary. If the carrying amount of a reporting unit exceeds its fair value, the second step of the goodwill impairment test is performed to measure the amount of impairment loss, if any. The second step of the goodwill impairment test compares implied fair value of the reporting unit’s goodwill (i.e., fair value of the reporting unit less the fair value of the unit’s assets and liabilities, including identifiable intangible assets) with the carrying amount of that goodwill. If the carrying value of goodwill exceeds its implied fair value, the excess is required to be recorded as an impairment. The Company conducts interim as well as annual impairment tests related to its goodwill by operating segment as economic conditions may change. The Company's fair value analysis related to the impairment test is supported by a weighing of two generally accepted valuation approaches, the income approach and the market approach, as further described below. These approaches include numerous assumptions with respect to future circumstances, such as industry and/or local market conditions that might directly impact each of the operating segment's operations in the future, and are therefore uncertain. These approaches are utilized to develop a range of fair values and a weighted average of these approaches is utilized to determine the best fair value estimate within that range. Income Approach - Discounted Cash Flows. This valuation approach derives a present value of an operating segment's future annual cash flows over the next four years and the present value of the residual value of the operating segment. The Company uses a variety of underlying assumptions to estimate these future cash flows, including assumptions relating to future economic market conditions, product pricing, sales volumes, costs and expenses, and capital expenditures. These assumptions may vary by each reporting unit depending on regional market conditions, including competitive position, supply and demand for raw materials, labor costs and other industry conditions. Market Approach - Multiples of EBIT, EBITDA, DFNI and DFCF (as defined below). This valuation approach first identifies public companies in industries that are similar to the Company. A grouping of applicable value measures is then selected and the appropriate market multiples are calculated based on the fundamental value measures of the selected guideline companies.The last step involves selecting the multiple to apply to the Company's various value measures, which is used to calculate the indicated value of each operating segment. Definitions: EBIT - Earnings before interest and taxes EBITDA - Earnings before interest, taxes, depreciation and amortization DFNI - Debt-free net income DFCF - Debt-free cash flow The Company has determined the estimated fair value substantially exceeds the carrying value for all of its reporting units. Evaluation of Long-Lived Assets Property, plant and equipment represent an important component of the Company’s total assets. The Company depreciates its property, plant and equipment on a straight-line basis over the estimated useful lives of the assets. Management reviews long-lived assets for potential impairment whenever significant events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. An impairment exists when the carrying amount of the long-lived asset is not recoverable and exceeds its fair value. The carrying amount of a long-lived asset is not recoverable if it exceeds the sum of the estimated undiscounted cash flows expected to result from the use and eventual disposition of the asset. If an impairment exists, the resulting write-down would be the difference between fair market value of the long-lived asset and the related net book value. 26 The Company determined no impairment existed as of December 31, 2010. Foreign Currency Translation The functional currency for foreign operations is the local currency and the United States dollar is the reporting currency. Assets and liabilities of foreign operations are translated at exchange rates as of the balance sheet date, and income, expense and cash flow items are translated at the average exchange rate for the applicable period.Translation adjustments are recorded in other comprehensive income (loss). Recent Accounting Pronouncements The Financial Accounting Standards Board (“FASB”) has published an update to the accounting guidance on fair value measurements and disclosures as it relates to investments in certain entities that calculate net asset value per share (or its equivalent). This accounting guidance permits a reporting entity to measure the fair value of certain investments on the basis of the net asset value per share of the investment (or its equivalent). This update also requires new disclosures, by major category of investments, about the attributes of investments included within the scope of this update. The guidance in this update is effective for interim and annual periods ending after December 15, 2009. The adoption of this standard did not have a material impact on the Company’s results of operations, financial condition or cash flows. Results of Operations YEARS ENDED DECEMBER 31, 2, 2009 Revenues Revenues for the year ended December 31, 2010 were $45.8 million as compared to $1.2 million for the year ended December 31, 2009 representing an increase of approximately $44.6 million. The Company attributes the increase primarily to the acquisition of several additional companies at the end of 2009 and in July 2010. The Company's Russian construction operations contributed approximately $38 million to the increase in revenues. Cost of Sales Cost of sales increased approximately $36.2 million from $0.8 million for the year ended December 31, 2009 to $37.0 million for the year ended December 31, 2010. The Company attributes the increase primarily to the acquisition of several additional companies at the end of 2009 and in July 2010. General and Administrative Expenses General and administrative expenses increased approximately $1.7 million to $2.3 million for the year ended December 31, 2010 as compared to $0.6 million for the year ended December 31, 2009. The Company attributes the increase primarily to an increase in legal and accounting expenses involved with the filings with the Securities and Exchange Commission and as a result of the acquisition of several additional companies at the end of 2009 and in July 2010 offset, in part, by lower operating expenses. 27 Other Income Other income increased to $71,513 for the year ended December 31, 2010 compared to $-0- for the year ended December 31, 2009. The Company attributes the increase primarily to interest earned on excess funds and outside income earned by one of the Company's German subsidiaries. Interest Expense Interest expense increased to $719,210 for the year ended December 31, 2010 compared to $2,345 for the year ended December 31, 2009. The Company attributes the increase primarily to funds borrowed in the Company's Russian construction operations in connection with the 423,000 sq. ft. spa currently being constructed in Kazan, Russia. Net Earnings (Loss) For the year ended December 31, 2010, the Company reported net earnings of $4.8 million as compared with a net loss of $175,240 for the year ended December 31, 2009. The Company attributes the net earnings in 2010 primarily to the acquisition of several additional companies at the end of 2009 and in July 2010. The Company's Russian construction operations contributed the majority of the net earnings in 2010. Liquidity and Capital Resources As of December 31, 2010, the Company has a working capital surplus of $11.6 million and stockholders' equity of $202.9 million. The Company finances its activities presently through operations, related party loans and loans from third parties. The Company has no current commitments for capital expenditures however, in the normal course of business the Company's construction operations have entered a number of construction contracts with its subcontractors for projects in 2011. As of December 31, 2010, the amount of such commitments was approximately $15 million.The Company's subsidiaries are self-sustaining financially, and the Company's current resources are adequate to meet its current commitments. The current and available capital resources are sufficient to fund planned operations for the next 12 months, and current commitments for expenditures will be satisfied out of operating cash flow of our subsidiaries but also be supplemented by related party loans. The Company expects to reduce its short-term debt obligations in its KNHI subsidiary from the cash flow generated from the completion of its spa project during the second quarter of 2011. The Company plans to raise additional capital, however, to expand the infrastructure construction capabilities of recently acquired construction subsidiaries, Technostroy and KNHI. The Company believes that raising external capital for these construction subsidiaries may be difficult in the current environment in Europe, and that the Company risks not being able to raise additional external capital for these subsidiaries. The related party loan agreements with the Company's Chief Executive Officer and Chairman of the Board are verbal and the terms are the advances are interest free and due on demand. As of December 31, 2010, the amount due related parties is approximately $477,000. 28 As of December 31, 2010, a subsidiary of the Company was in default on a mortgage secured by a building owned by the subsidiaries. In January 2011, the mortgage was modified and the principal balance of $162,217 and outstanding accrued interest of $32,825 were converted to a mortgage agreement in the amount of $195,041. The mortgage will bear interest at 7% per annum, payable monthly in the amount of $1,138 until December 15, 2012 when the full principal and any remaining interest shall be due. Cash and cash equivalents increased approximately $1.9 million during the year ended December 31, 2010. The increase is primarily attributable to cash provided by financing activities of approximately $1.9 million (primarily the net proceeds from borrowings of $3.6 million) and cash provided by investment activities of $2.2 million (primarily $2.6 million of cash received from the Company’s three acquisitions in July 2010) offset, in part, by cash used in operating activities of approximately $4.2 million (primarily an increase of $9.5 million in operating assets and liabilities offset by approximately $4.8 in net earnings. Accounts receivable increased by approximately $10.5 million to approximately $11.7 million during the year ended December 31, 2010 primarily due to the Company’s acquisitions in July 2010 and the increase in revenue from the Company's Russian construction operations. Inventories increased by approximately $13.9 million to approximately $14.6 million during the year ended December 31, 2010 primarily due to the Company’s acquisitions in July 2010 and the increase in payment to subcontractors in the Company's spa construction project. Accounts payable and accrued expenses increased by approximately $2.0 million during the year ended December 31, 2010 primarily due to the Company’s acquisitions in July 2010. Customer advances decreased by approximately $150,000 during the year ended December 31, 2010 to approximately $336,000 during the year ended December 31, 2010 primarily due to an increase in activity during the period and the use of customer deposits on completed projects. Long-term debt increased approximately $17.7 million primarily due to short-term borrowings of $3.6 million and the Company’s acquisitions in July 2010 which included substantial debt in connection with the Company's Russian construction operations. Property and equipment increased by approximately $186 million from December 31, 2009 primarily reflecting the Company's acquisitions in July 2010.Included in the July acquisitions is land of approximately $184 million in Kazan, Russia, the Company expects to develop in 2011 and 2012 both for commercial and residential use. Trend Analysis by Industry Segment Construction Sales and capital expenditures increases for the year ended December 31, 2010 reflect the acquisitions of Kuhn, Schilling, Technostroy and KNHI. Net sales for the year ended December 31, 2010 were $44.2 million as compared to $274,000 for the year ended December 31, 2009 representing an increase of approximately $44 million, principally a result of the acquisitions of Kuhn, Schilling, Technostroy and KNHI. The Company also attributes the increase to an upturn in the U.S. housing and European markets during 2010 and the operations of the Company's Russian operations. The Company expects revenues of our construction subsidiaries to increase for 2011. Net income from operations increased to $6.4 million, as compared to a loss from operations of approximately $39,000 for the year ended December 31. The Company attributes the increase in income from operations primarily to the earnings from the Company's Russian construction operations acquired during July 2010. During 2009, the Company incurred losses due to the financial crisis in 2009 that severely depressed the housing market in the U.S. and Europe. 29 For the first quarter of 2010, construction services of Kuhn slowed significantly due to freezing temperatures in Germany. During 2009, the residential housing market worldwide for both new construction and remodeling markets were affected by the global financial crisis, in that for a period of time most clients could not get bank loans for new home construction. Additionally, due to the significant decrease in existing home values and more restrictive bank lending standards, many clients could not get any bank funding for mortgage refinancing or equity loans to remodel their existing homes. The conditions improved during 2010 and the home construction operations in both the U.S. and Europe became profitable to supplement the earnings to the Company's Russian construction operations. The Company expects conditions will continue to be favorable in 2011 and the construction segment to be more profitable during the next fiscal year. Electronic Component Distribution Sales and capital expenditures increases for the year ended December 31, 2010 reflect the acquisition of Fregat. Net sales for the year ended December 31, 2010 were $1.1 million as compared to $0.7 million for the year ended December 31, 2009 representing a 4.8% increase of approximately $0.4 million. The Company attributes the increase primarily to the acquisition of Fregat, whose operations are included following the December 31, 2009 date of acquisition and increases in demand of electric components during 2010. The Company expects revenues to increase for 2011. Net income from operations for the year ended December 31, 2010 was approximately $99,000 as compared to a loss from operations of approximately $106,000 for the year ended December 31, 2009 representing an increase of approximately $205,000. The Company attributes the loss in 2009 primarily to the downturn in the electronics market in Russia. The increase in income from operations in 2010 was attributable to an increase in demand for electronic components in Russia due to improved economic conditions in 2010. The Company expects the electronics market in Russia in 2011 to continue to increase and maintain profitable levels. Consulting Net sales for the year ended December 31, 2010 were $269,000 as compared to $47,000 for the year ended December 31, 2009. The Company attributes the increase primarily to the fact that most consulting work was obtained at the end of 2009 when the economy started to rebound. A large contract was signed in 2009, part of the income from which was earned in to 2010. The increase is also attributable to the Xerxis acquisition in July 2010. Net loss from operations was approximately $71,000 for the year ended December 31, 2010, as compared to as loss from operations of approximately $2,000 for the year ended December 31, 2009. The loss from operations in 2010 is more attributable to an increase in overhead expenses. The Company expects 2011 consulting income to increase from prior year levels but the Company may also experience increases in overhead levels. 30 Retail Net sales for the year ended December 31, 2010 were $156,000 as compared to $151,000 for the year ended December 31, 2009 representing a slight increase.The Company attributes the increase primarily to a rebound in consumer spending following the economic crisis of 2009. Sales began rebounding towards the end of 2009 and the Company expects revenues to increase for 2011. Net loss from operations was approximately $5,000 for the year ended December 31, 2010, as compared with a net loss from operations of $6,000 for the year ended December 31, 2009. The Company expects the retail market to improve during 2011 and costs will be lower due to the restructuring of the mortgage. Capital Expenditures Capital expenditures for the Company during the year ended December 31, 2010 were approximately $318,000. The expenditures primarily consisted of leasehold improvements to a new office in Orlando Florida and machinery and equipment purchased in our Russian construction operations. Capital expenditures throughout 2011 will be made as needed but the Company does not expect the cash outflow will have a major impact on the Company's cash flow during 2011. Off−Balance Sheet Arrangements We have not entered into any off−balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources and would be considered material to investors. Inflation It is the opinion of the Company that inflation has not had a material effect on its operations. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Commodity Risk – Our raw material costs for our installations, in the normal course of business, could be affected by increased commodity prices for tile, stone, wood and other materials that we use. Credit Risk - Our accounts receivables are subject, in the normal course of business, to collection risks. We regularly assess these risks and have established policies and business practices to protect against the adverse effects of collection risks. As a result we do not anticipate any material losses in this area. 31 Item 8. Financial Statements and Supplementary Data. DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. FINANCIAL STATEMENTS December 31, 2010 and 2009 32 INDEX Page Report of Independent Registered Public Accounting Firm 34 Consolidated Balance Sheets as of December 31, 2010 and 2009 35 Consolidated Statements of Operations for the Years Ended December 31, 2010 and 2009 36 Consolidated Statement of Stockholders' Equity for each of the Two Years in the Period Ended December 31, 2010 37 Consolidated Statements of Cash Flows for the Years Ended December 31, 2010 and 2009 38-39 Notes to Consolidated Financial Statements 40-61 33 Madsen & Associates, CPA's Inc. 684 East Vine Street Murray, UT 84107 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Diversified Global Holdings Group, Inc. and Subsidiaries Orlando, FL We have audited the accompanying consolidated balance sheets of Diversified Global Holdings Group, Inc. and Subsidiaries (formerly Royal Style Design, Inc.) (collectively, the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of operations, equity and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. /S/ Madsen & Associates, CPAs Inc. March 30, 2011 34 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES (FORMERLY ROYAL STYLE DESIGN, INC. AND SUBSIDIARIES) CONSOLIDATED BALANCE SHEETS December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable-net of allowance of $13,000 and $39,000, respectively Notes receivable - related parties Inventories Other current assets Total Current Assets Property and equipment-net Goodwill Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ $ Accounts payable and accrued expenses Customer advances Advances from related parties Deferred revenue Income taxes payable Total Current Liabilities Long-term Liabilities: Long-term debt-less current portion above Advances from related parties - Total Long-term Liabilities Total Liabilities Commitments & Contingencies - - Stockholders' Equity: Common Stock, $.001 par value; authorized 500,000,000 shares: 87,294,801 and 93,638,511 shares issued and outstanding at December 31, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings (deficit) ) Accumulated other comprehensive income (loss) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to consolidated financial statements 35 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES (FORMERLY ROYAL STYLE DESIGN, INC. AND SUBSIDIARIES) CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended December 31, Net sales: Revenue (net of return and allowances) $ $ Cost and expenses: Cost of sales General and administrative Income (loss) from operations ) Other income (expense): Other income - Interest expense ) Earnings (loss) before provision for income taxes ) Provision for income taxes Net earnings (loss) $ $ ) Earnings (loss) earnings per common share - basic and diluted $ $ Weighted average number of common shares outstanding - basic and diluted See notes to consolidated financial statements 36 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES (FORMERLY ROYAL STYLE DESIGN, INC. AND SUBSIDIARIES) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY Additional Retained Accumulated Common Stock Paid-in Earnings Other Comprehensive Comprehensive Shares Amount Capital (Deficit) Income (Loss) Income (Loss) Total Balance, January 1, 2009 $ $ ) $ $ ) $ Assets contributed by shareholders Effect of reverse acquisition ) - Foreign currency adjustment ) $ ) ) Issuance of common stock for acquisitions - - Net (loss) Comprehensive loss $ ) Balance, December 31, 2009 ) ) Common shares returned to treasury ) ) Issuance of common shares for acquisitions Sale of common stock 26 Allocation of warrants in connection with sale of common stock Foreign currency adjustment $ Net income Comprehensive income $ Balance, December 31, 2010 $ See notes to consolidated financial statements 37 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES (FORMERLY ROYAL STYLE DESIGN, INC. AND SUBSIDIARIES) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended December 31, Cash flows from operating activities: Net (loss) earnings $ $ ) Adjustments to reconcile net (loss) earnings to net cash provided by operating activities: Depreciation and amortization Changes in operating assets and liabilities ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Advances on note receivable ) - Cash received in acquisition Repayments on note receivable - Purchase of property and equipment ) ) Net cash provided by investing activities Cash flows from financing activities: Payments on debt ) ) Proceeds from loans Proceeds from advances from related parties Repayments to related parties ) - Proceeds from sale of common stock - Net cash provided by financing activities Effect of exchange rate changes on cash ) - Net increase in cash and cash equivalents Cash and cash equivalents-beginning of period Cash and cash equivalents-end of period $ $ See notes to consolidated financial statements 38 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES (FORMERLY ROYAL STYLE DESIGN, INC. AND SUBSIDIARIES) CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) For the Years Ended December 31, Supplementary Information: Cash paid during the year for: Interest $ $ Income taxes $ $
